Exhibit 10.1

 

Execution Version

 

FORBEARANCE AND AMENDMENT NO. 3

TO

FIRST AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This FORBEARANCE AND AMENDMENT NO. 3 to FIRST AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of September 10, 2015
and is made by and between SILICON VALLEY BANK, a California banking corporation
(“Bank”) and IKANOS COMMUNICATIONS, INC., a Delaware corporation (“Borrower”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement (as defined below).

RECITALS

 

A. Bank and Borrower have entered into that certain First Amended and Restated
Loan and Security Agreement dated as of October 7, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

B. Borrower has failed or anticipates that it will fail to meet the Adjusted
Quick Ratio covenant contained in Section 6.7(a) of the Loan Agreement for the
months of July, August and September 2015 (together, the “Financial Covenant
Defaults”).

 

C. Borrower requested that Bank (i) forbear from exercising remedies with
respect to the Financial Covenant Defaults, and (ii) amend certain terms of the
Loan Agreement, all upon the terms and conditions more fully set forth herein.

 

D. Subject to the representations and warranties and covenants of Borrower
herein and upon the terms and conditions set forth in this Amendment, Bank is
willing to forbear, and to amend the Loan Agreement, in each case upon the terms
and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. FORBEARANCE. Borrower acknowledges the Financial Covenant Defaults. Subject
to all the terms and conditions set forth herein, Bank shall forbear from filing
any legal action or instituting or enforcing any rights and remedies it may have
against Borrowers related to the Financial Covenant Defaults (as defined below)
from the Forbearance Effective Date (as defined in Section 6 hereof) until the
date (the “Forbearance Termination Date”) which is the earliest to occur of
(a) October 18, 2015, (b) the failure after the date hereof of Borrower to
comply with any of the terms or undertakings of this Amendment, (c) the
occurrence after the date hereof of any Event of Default (other than the
Financial Covenant Defaults), (d) the occurrence of any further material adverse
change to the business, assets, financial condition, or prospects of Borrower,
and (e) the date that Borrower joins in, assists, cooperates, or participates as
an adverse party or adverse witness in any suit or other proceeding against Bank
relating to the Obligations in connection with or related to any of the
transactions contemplated by any of the Loan Documents. Except as expressly
provided herein, this Agreement does not constitute a waiver or release by Bank
of any Obligations or of any Financial Covenant Default, any other existing
Event of Default or Event of Default which may arise in the future after the
date of execution of this Amendment. If Borrower does not comply with the terms
of this Amendment, Bank shall have no further obligations under this Amendment
and shall be permitted to exercise at such time any and all rights and remedies
against

 

1



--------------------------------------------------------------------------------

Execution Version

 

Borrower as it deems appropriate in its sole and absolute discretion. Borrower
understands that Bank has made no commitment and is under no obligation
whatsoever to grant any additional extensions of time at the end of the
Forbearance Period. The time period between the Forbearance Effective Date and
the Forbearance Termination Date is referred to herein as the “Forbearance
Period.” For the avoidance of doubt, Borrower may request Advances pursuant to
the terms of the Loan Agreement, but without regard to the Financial Covenant
Defaults, during the Forbearance Period.

2. AMENDMENTS TO LOAN AGREEMENT

2.1 Exhibit D (Compliance Certificate). The “Financial Covenants” section of the
Compliance certificate is hereby modified to reflect that the Bank has agreed to
forbear against violations of the Adjusted Quick Ratio requirement for the
months of July, August and September, 2015.

2.2 Exhibit E (Eligible Foreign Account Debtors). A new item 31 is added to the
listing as follows:

“31. GTS Trading (but in an amount not to exceed $150,000)”

2.3 Exhibit G (Transaction Report). The Transaction Report is hereby amended and
restated in its entirety to the form provided by Bank in connection with this
Amendment.

2.4 Section 2.4 (Fees). Section 2.4 of the Loan Agreement is amended by deleting
the word “and” at the end of item (c), replacing the period at the end of item
(d) with “; and”, and adding a new item (e) as follows:

“(e) Contingent Fee. A fee of $37,500, which fee shall be immediately due,
payable, fully-earned and non-refundable on the date the Merger is consummated,
but only if Borrower shall have at any time prior thereto obtained any Advance
hereunder on the basis of the Non-Formula Amount.”

2.5 Section 8 (Events of Default). The “.” at the end of Section 8.11 is deleted
and replaced by “;”, and a new Section 8.12 is added as follows:

“8.12 Non-Consummation of Merger. If (A) either of (i) that certain Agreement
and Plan of Merger dated as of August 5, 2015 by and among Qualcomm Atheros,
Inc., King Acquisition Co. and Borrower or (ii) those certain Tender and Support
Agreements dated as of August 5, 2015 by and among Qualcomm Atheros, Inc., King
Acquisition Co. and any of the following stockholders of Borrower:
Alcatel-Lucent Participations, Tallwood III, L.P., Tallwood III Partners, L.P.,
Tallwood III Associates, L.P., Tallwood III Annex, L.P., or Tallwood Partners,
L.L.C., terminate prior to consummation of the Merger, or (B) no such Merger has
been consummated on or before October 18, 2015, regardless of whether the
aforementioned Agreement and Plan of Merger or Tender and Support Agreement have
terminated.”

2.6 Section 13 (Definitions). A new definition is added to Section 13 in proper
alphabetical order as follows:

‘ “Merger” shall mean the merger of King Acquisition Co. with and into
Borrower.’

‘ “Non-Formula Amount” means $1,500,000.’

2.7 Section 13 (Definitions). The following definitions are hereby amended and
restated in their

 

2



--------------------------------------------------------------------------------

Execution Version

 

  entirety, or as otherwise noted, as follows:

‘ “Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
sum of the amount available under the Borrowing Base plus the Non-Formula
Amount, minus (b) the Dollar Equivalent amount of the outstanding principal
balance of any Advances.’

Item (h) of the definition of Eligible Accounts is changed to read as follows:
‘Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed 25% of all Accounts (except with respect to
Accounts owing from Amod Technology Co. and Sagemcom, whose total obligations to
Borrower (measured individually) exceed 50% of all Accounts), for the amounts
that exceed that percentage, unless Bank approves in writing.’

‘ “Revolving Line” is an Advance or Advances in an amount equal to $7,500,000.’

3. LIMITATION.

3.1 The forbearance and amendments set forth in Sections 1 and 2 hereof are
effective only for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

4. REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default, other than the
Financial Covenant Defaults, has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Documents;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations hereunder have been duly authorized;

 

3



--------------------------------------------------------------------------------

Execution Version

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made;

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

4.8 As of the date hereof, Borrower has no defenses against the obligation to
pay any of the amounts constituting all or a part of Borrower’s Obligations.
Borrower acknowledges that Bank has acted in good faith and has conducted in a
commercially reasonable manner its relationships with Borrower in connection
with this Amendment and in connection with the Loan Documents.

5. COUNTERPARTS. This Amendment may be executed originally, by facsimile, pdf or
other means of electronic transmission, and may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6. EFFECTIVENESS. This Amendment shall be deemed effective as of the date (the
“Forbearance Effective Date”) upon which (a) the due execution and delivery to
Bank of this Amendment by each party hereto, (b) Borrower’s payment to Bank of
an amendment fee in the amount of $75,000, and (c) payment by Borrower of all
Bank Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred and invoiced through the date of this Amendment.

7. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICT OF LAW. Borrower and Bank each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

IKANOS COMMUNICATIONS, INC.,

a Delaware corporation

By:   /s/ Dennis Bencala   Name: Dennis Bencala   Title: Chief Financial Officer

 

[Signature Page to Amendment No. 3

to First A&R LSA]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

SILICON VALLEY BANK,

a California banking corporation

By:   /s/ Drew Beito   Name: Drew Beito   Title: Vice President

 

[Signature Page to Amendment No. 3

to First A&R LSA]